--------------------------------------------------------------------------------

 
Exhibit 10.51 


FIRST AMENDMENT TO THE AMENDED
AND RESTATED CREDIT AGREEMENT


This Amendment is made and entered into as of the 13th day of December, 2005, by
and between WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”), and AMERICAN
ECOLOGY CORPORATION, a Delaware corporation (“Borrower”).


R E C I T A L S


A.     Borrower and Bank entered into an Amended and Restated Credit Agreement,
dated as of May 25, 2005 (as amended, modified, or supplemented from time to
time, the “Credit Agreement”).


B.  Borrower has asked Bank to amend the Credit Agreement to increase the
commitment amount and extend the maturity date.


C.  Bank is willing to amend the Credit Agreement upon the terms and conditions
of this Amendment.


A M E N D M E N T


NOW, THEREFORE, the parties agree as follows.


DEFINITIONS.


Except as specifically defined otherwise in this Amendment, all of the terms
herein shall have the same meaning as contained in the Credit Agreement.


AMENDMENTS.


Amendments to Article 1 - Definitions.


The definition of “Commitment Amount” in Section 1.1 of the Credit Agreement is
amended to increase the amount to $15,000,000.00 and shall provide in its
entirety as follows:


“Commitment Amount” means Fifteen Million and 00/100 Dollars ($15,000,000.00),
less (i) the aggregate stated amount of all Letters of Credit then outstanding
and available for drawing, and (ii) the aggregate amount of unreimbursed
drawings on Letters of Credit.


The definition of “Letter of Credit Commitment Amount” in Section 1.1 of the
Credit Agreement is amended to adjust the manner of reduction for the
outstanding balance of the Revolving Loans, and the definition shall provide in
its entirety as follows:


“Letter of Credit Commitment Amount” means Eight Million Dollars ($8,000,000),
less the amount, if any, of the outstandingprincipal balance of the Revolving
Loans in excess of Seven Million Dollars ($7,000,000).


--------------------------------------------------------------------------------




The definition of “Maturity Date” in Section 1.1 of the Credit Agreement is
amended to extend the date to June 15, 2008, and shall provide in its entirety
as follows:


“Maturity Date” means June 15, 2008, or such other date as Bank and Borrower may
agree upon in writing from time to time.


CONDITIONS PRECEDENT.


As conditions precedent to Bank’s obligation to extend the financial
accommodations provided for in this Amendment, Borrower shall execute and
deliver, or cause to be executed and delivered, to Bank, in form and substance
satisfactory to Bank and its counsel, the following:


Revolving Note.


The new Revolving Note required by this Amendment in substantially the form
attached as Exhibit 1, duly executed by Borrower.


Evidence of all Corporate Action by Borrower.


Certified copies of all corporate action taken by Borrower authorizing its
execution and delivery of this Amendment and each other document to be delivered
pursuant to this Amendment and its performance of its agreements thereunder.


Certificates of Existence.


Certificates of good standing or existence that Bank may reasonably require
showing that Borrower is in good standing under the laws of the state of its
incorporation.


Public Record Searches.


Uniform Commercial Code financing statement searches, federal and state income
tax lien searches, judgment or litigation searches, or other similar searches
that Bank may reasonably require and in such form as Bank may reasonably
require.


Payment of Loan Amendment Fee.


Payment of the Loan Amendment Fee as required by Section 4 of this Amendment.


Additional Documentation.


Such other approvals, opinions, or documents as Bank may reasonably request.



--------------------------------------------------------------------------------



LOAN AMENDMENT FEE.


Upon the execution of this Amendment, Borrower shall pay Bank a loan amendment
fee of Thirty Thousand and 00/100 Dollars ($30,000.00). The fee shall represent
an unconditional payment to Bank in consideration of Bank’s agreement to extend
financial accommodations to Borrower pursuant to this Amendment.


REAFFIRMATION OF LOAN DOCUMENTS.


Borrower acknowledges and reaffirms all existing security agreements, financing
statements, and any other documents executed in connection with the Credit
Agreement. Borrower further acknowledges and agrees that the Obligations shall
be secured by all collateral to be granted by Borrower to secure a proposed term
loan from Bank to Borrower.


BORROWER’S COVENANTS, REPRESENTATIONS, AND WARRANTIES.


In order to induce Bank to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Borrower acknowledges and reaffirms as
true, correct, and complete in all material respects on and as of the date of
this Amendment all covenants, representations, and warranties made by Borrower
in the Credit Agreement and the other Loan Documents to the same extent as
though made on and as of the date of execution of this Amendment. Borrower
represents and warrants that the execution, delivery, and performance by the
Borrower of this Amendment has been duly authorized by all necessary corporate
action. Borrower further represents and warrants that there are no Events of
Default or facts which constitute, or with the passage of time and without
change will constitute, an Event of Default under the Loan Documents. Borrower
further represents that there has been no material adverse change in Borrower’s
business or financial condition from that reflected in the most recent of
Borrower’s financial statements that have been delivered to Bank. Borrower
further represents and warrants that Borrower has no claims or causes of action
of any kind whatsoever against Bank or any of Bank’s present or former
employees, officers, directors, attorneys, or agents of any kind in their
capacity as such (collectively, the “Released Parties”) and further, that the
Released Parties have performed all of the respective obligations under the
Credit Agreement and other Loan Documents and have complied with all provisions
therein set forth. Borrower acknowledges that as of December 8, 2005, the
outstanding principal balance of the Revolving Loans is $0.00, and the aggregate
stated amount of all Letters of Credit outstanding and available for drawing is
$5,000,000.00.


COURSE OF DEALING.


No course of dealing heretofore or hereafter between Borrower and Bank, or any
failure or delay on the part of Bank in exercising any rights or remedies under
the Credit Agreement or existing by law shall operate as a waiver of any right
or remedy of Bank with respect to said indebtedness, and no single or partial
exercise of any right or remedy hereunder shall operate as a waiver or
preclusion to the exercise of any other rights or remedies Bank may have in
regard to said indebtedness.
 

--------------------------------------------------------------------------------



GOVERNING LAW.


This Amendment is made in the State of Idaho, which state the parties agree has
a substantial relationship to the parties and to the underlying transaction
embodied hereby. Accordingly, in all respects, this Amendment and the Loan
Documents and the obligations arising hereunder and thereunder shall be governed
by, and construed in accordance with, the laws of the State of Idaho applicable
to contracts made and performed in such state and any applicable law of the
United States of America. Each party hereby unconditionally and irrevocably
waives, to the fullest extent permitted by law, any claim to assert that the law
of any jurisdiction other than the State of Idaho governs this Amendment and the
Loan Documents.


COSTS AND EXPENSES.


Borrower shall pay on demand by Bank all expenses incurred by Bank in connection
with the preparation, execution, delivery, filing, recording, and administration
of this Amendment or any of the documents contemplated hereby, including,
without limitation, the reasonable fees and out of pocket expenses of counsel
for Bank with respect to this Amendment and the documents and transactions
contemplated hereby.


ENTIRE AGREEMENT.


The Credit Agreement as amended by this Amendment together with the other Loan
Documents supersedes all prior negotiations, understandings, and agreements
between the parties, whether oral or written, and all such negotiations,
understandings, and agreements are evidenced by the terms of the Loan Documents.
The Credit Agreement may not be further altered or amended in any manner except
by a writing signed by Bank and Borrower.


EFFECTS OF THIS AMENDMENT.


This Amendment shall be binding and deemed effective when it is executed by
Borrower, accepted and executed by Bank, and all conditions precedent set forth
in Section 3 have been fulfilled. All terms, covenants and conditions of the
Credit Agreement that have not been modified, amended, or otherwise changed by
this Amendment are reaffirmed and remain in full force and effect.


COUNTERPARTS.


This Amendment may be executed in counterparts and may be delivered by facsimile
transmission. Each such counterpart shall constitute an original, but all such
counterparts shall constitute but one Amendment.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has executed this Amendment as of the date first
written above.



 
BORROWER: 
           
AMERICAN ECOLOGY CORPORATION 
                   
By  
/s/ James R. Baumgardner
     
James R. Baumgardner
     
Sr. Vice President and CFO
 





--------------------------------------------------------------------------------



GUARANTOR’S CONSENT


Each Guarantor consents to, acknowledges, and accepts the forgoing Amendment.
Each Guarantor affirms and ratifies its Continuing and Unconditional Guaranty
made by Guarantor for the benefit of Bank (the “Guaranty”), and confirms that
the Guaranty remains in full force and effect and binding upon the Guarantor
without any setoffs, defenses, or counterclaims of any kind whatsoever.


Dated as of December 13th, 2005.



 
GUARANTORS: 
           
AMERICAN ECOLOGY SERVICES CORPORATION 
                   
By  
/s/ James R. Baumgardner
     
James R. Baumgardner
     
Sr. Vice President and CFO
           
US ECOLOGY NEVADA, INC.
                   
By
/s/ James R. Baumgardner
     
James R. Baumgardner
     
Sr. Vice President and CFO
           
US ECOLOGY WASHINGTON, INC.
                   
By
/s/ James R. Baumgardner
     
James R. Baumgardner
     
Vice President and Treasurer
           
TEXAS ECOLOGISTS, INC
                   
By
/s/ James R. Baumgardner
     
James R. Baumgardner
     
Vice President and Treasurer
           
AMERICAN ECOLOGY RECYCLE CENTER, INC.
                   
By
/s/ James R. Baumgardner
     
James R. Baumgardner
     
Vice President and Treasurer
         

 

--------------------------------------------------------------------------------


 

 
AMERICAN ECOLOGY ENVIRONMENTAL SERVICES CORPORATION
                   
By  
/s/ James R. Baumgardner
     
James R. Baumgardner
     
Vice President and Treasurer
           
US ECOLOGY, INC.
                   
By
/s/ James R. Baumgardner
     
James R. Baumgardner
     
Vice President and Treasurer
           
US ECOLOGY IDAHO, INC.
                   
By
/s/ James R. Baumgardner
     
James R. Baumgardner
     
Vice President and Treasurer
           
US ECOLOGY TEXAS, L.P.
                   
By
/s/ James R. Baumgardner
     
James R. Baumgardner
     
Vice President and Treasurer
 





BANK’S ACCEPTANCE


Accepted and effective as of the 13th day of December, 2005, in the State of
Idaho.



 
WELLS FARGO BANK, NATIONAL ASSOCIATION
                   
By  
/s/ Brian W. Cook
     
Brian W. Cook, Vice President
 

 

--------------------------------------------------------------------------------




EXHIBIT 1


Form of Revolving Note


See attached
 


 


--------------------------------------------------------------------------------





REVOLVING NOTE


Borrower:
AMERICAN ECOLOGY CORPORATION
December ____, 2005
   
Boise, Idaho
     
Address:
300 East Mallard Drive, Suite 300
   
Boise, Idaho 83706
 



Principal Amount:
Fifteen Million Dollars ($15,000,000)



FOR VALUE RECEIVED, AMERICAN ECOLOGY CORPORATION, a Delaware corporation
(“Borrower”), promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) the total principal amount outstanding on this note (the
“Note”) together with interest thereon as stated below, in lawful money of the
United States of America.


This Note is executed pursuant to and is the Revolving Note referred to in that
certain Amended and Restated Credit Agreement, dated May 25, 2005, between
Borrower and Bank (as amended, modified, or supplemented from time to time, the
“Credit Agreement”). Capitalized terms used but not defined in this Note shall
have the same definitions as are ascribed to such terms in the Credit Agreement.
This Note is governed by the provisions of the Credit Agreement.


This Note is a revolving promissory note and evidences a revolving line of
credit not to exceed the maximum principal amount stated above at any one time.
The amount outstanding on this Note at any specific time shall be the total
amount advanced by Bank less the amount of principal payments made from time to
time, plus any interest due and payable.


Borrower agrees that any and all advances made hereunder shall be for Borrower’s
benefit, whether or not said advances are deposited to Borrower’s account.
Advances may be made at the request of those persons so identified in the Credit
Agreement and such persons are hereby authorized to request advances and to
direct the disposition of any such advances in the manner provided in the Credit
Agreement until written notice of revocation of this authority is received by
Bank from Borrower.


The outstanding unpaid balance of this Note shall bear interest at a fluctuating
per annum rate as set forth in the Credit Agreement. This Note shall be repaid
in the manner set forth in the Credit Agreement.


This Note is made in the state of Idaho, which state the parties agree has a
substantial relationship to the parties and to the underlying transaction
embodied hereby. Accordingly, in all respects, this Note and the obligations
arising hereunder shall be governed by, and construed in accordance with, the
laws of the state of Idaho applicable to contracts made and performed in such
state and any applicable law of the United States of America. Each party hereby
unconditionally and irrevocably waives, to the fullest extent permitted by law,
any claim to assert that the law of any jurisdiction other than the state of
Idaho governs this Note. All disputes, controversies, or claims arising out of,
or in connection with, this Note shall be litigatedin any court of competent
jurisdiction within the state of Idaho. Each party hereby accepts jurisdiction
of such state and agrees to accept service of process as if it were personally
served within such state. Each party irrevocably waives, to the fullest extent
permitted by law, any objection that the party may now or hereafter have to the
jurisdiction of the courts of such state and any claim that any such litigation
brought in any such court has been brought in an inconvenient forum.


--------------------------------------------------------------------------------




Except as expressly provided in the Credit Agreement, the makers, sureties,
guarantors and endorsers of this Note jointly and severally waive presentment
for payment, protest, notice of protest and notice of nonpayment of this Note,
and consent that this Note or any payment due under this Note may be extended or
renewed without demand or notice, and further consent to the release of any
collateral or part thereof, with or without substitution.



 
AMERICAN ECOLOGY CORPORATION 
                   
By  
   
 
   
James R. Baumgardner
     
Sr. Vice President and CFO
 




--------------------------------------------------------------------------------